Citation Nr: 1545689	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  07-02 174	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES


1.  Entitlement to increases in the ratings for right upper extremity peripheral neuropathy (currently assigned "staged" ratings of 10 percent prior to July 11, 2014 20 percent from that date).  

2.  Entitlement to increases in the ratings for left upper extremity peripheral neuropathy (currently assigned staged ratings of 10 percent prior to July 11, 2014 and 30 percent from that date).  

3.  Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy.  

4.  Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to October 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2006 Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO) Decision Review Officer (DRO) decision that reconsidered an August 2005 rating decision denial and granted service connection for peripheral neuropathy of the upper and lower extremities, as secondary to type 2 diabetes mellitus, rated 0 percent, effective from March, 2005.  [The Veteran's record is now in the jurisdiction of the New York, New York RO.]  Apparently in November 2006 (the rating decision does not appear in the Veteran's electronic record, but it is so noted in a statement of the case separate ratings (of 20 percent for each lower extremity and 10 percent for each upper extremity) were assigned.  In August 2010 a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board; a transcript of that hearing is associated with the record.  In February 2011 the case was remanded the case for additional development.  In August 2012 the case was remanded for a hearing before the VLJ who would decide the Veteran's appeal.  A Travel Board hearing was held before the undersigned in April 2014 (after the Veteran had sought a postponement of a previously scheduled hearing); a transcript of that hearing is also associated with the record.  In June 20 14 the Board remanded the case for further development.  An October 2014 rating decision increased the rating for left upper extremity peripheral neuropathy to 30 percent, and the rating for right upper extremity peripheral neuropathy to 20 percent, both effective July 11, 2014.
FINDINGS OF FACT

1.  Throughout prior to July 11, 2014 the Veteran's right and left upper extremity peripheral neuropathy was manifested by no more than mild incomplete paralysis of each median nerve; moderate incomplete paralysis of either median nerve was not shown.

2.  From July 11, 2014 the Veteran's right (non-dominant) upper extremity peripheral neuropathy has been manifested no more than moderate incomplete paralysis of the median nerve; severe incomplete paralysis of the median nerve is not shown.

3.  From July 11, 2014 the Veteran's left (dominant) upper extremity peripheral neuropathy has been manifested by no more than moderate incomplete paralysis of the median nerve; severe incomplete paralysis of the median nerve is not shown.

4.  Throughout, the Veteran's right and left lower extremity peripheral neuropathy has been manifested by no more than moderate incomplete paralysis of the sciatic nerves; moderately severe incomplete paralysis of either sciatic nerve is not shown.


CONCLUSIONS OF LAW

1.  Ratings for right upper extremity peripheral neuropathy in excess of 10 percent prior to July 11, 2014 and in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (Code) 8515 (2015).

2.  Ratings for left upper extremity peripheral neuropathy in excess of 10 percent prior to July 11, 2014 and in excess of 30 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8515 (2015).

3.  A rating in excess of 20 percent for right lower extremity peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520 (2015).

4.  A rating in excess of 20 percent for left lower extremity peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  This appeal is from initial ratings assigned with the awards of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2006 statement of the case (SOC) provided notice on the downstream issue of an increased initial rating, and subsequent supplemental SOCs readjudicated the claims after further development was completed.  It is not alleged that notice has been less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (when a claim has been substantiated, the Veteran bears the burden of demonstrating prejudice from defective notice with respect to downstream issues).  

The Veteran's treatment records are associated with the record, and he was afforded VA examinations in May 2005, November 2006, June 2011 and July 2014.  As is discussed in greater detail below, the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that an RO official or Veterans Law Judge who conducts a hearing fulfills two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the April 2014 hearing the Veteran alleged worsening of his bilateral upper and lower extremities peripheral neuropathy disabilities since he was last examined.  The undersigned advised him that development to confirm worsening as needed (and the Board remanded the case for such development leading to increases in the ratings for the upper extremities by the RO).  .

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

On a March 2005 VA outpatient clinic follow-up visit, the Veteran reported that the numbness in his hands and feet was becoming progressively worse.  Type 2 diabetes mellitus and neuropathy were diagnosed.  

On May 2005 VA diabetes mellitus examination, the Veteran reported right arm numbness and twitching.  Physical examination revealed peripheral neuropathy.  Neurologic disease of peripheral neuropathy in the upper and lower extremities, and carpal tunnel syndrome bilaterally was diagnosed.  A June 2005 neurological examination found normal motor and sensory examinations.  EMG [electromyography] was interpreted as normal.

A February 2006 VA neurology consult report notes the Veteran was still bothered by pain in the feet (a tingling feeling and a moderate searing pain on awakening in the morning).  At rest and when driving he noted numbness and discomfort in both hands.  The impressions were peripheral neuropathy (primarily sensory), episode of prominent left arm numbness for one day, which may be due to carpal tunnel syndrome (CTS), (though a TIA [transient ischemic attack] could not be excluded), intermittent bilateral hand numbness, (mainly at night --probable carpal tunnel syndrome), tobacco use, overweight and elevated homocysteine.

An August 2006 VA primary care outpatient note shows the Veteran was seen for follow-up of diabetes mellitus and peripheral neuropathy secondary to diabetes mellitus.  He reported that his neuropathy was worse despite his being on gabapentin; he reported that the numbness and tingling sensation had increased in intensity, though not to the extent that it interfered with activities of daily living.  The diagnosis was peripheral neuropathy.  He was referred to a neurology clinic to rule out CTS in both hands.  Moderate bilateral CTS was diagnosed in September 2006.

On November 2006 VA examination muscle strength in the upper extremities was 5/5 except for mild weakness in the right opponens pollicis at 5-/5.  Lower extremity muscle strength was 5/5.  On sensory examination there was decreased pinprick in a glove and stocking distribution.  There was decreased sensation to pinprick in the median nerve distribution bilaterally.  Vibration sensation in the lower extremities and positional sensation in the lower extremities were absent.  Tinel's sign was negative.  Phalen's sign was positive on the right side.  Deep tendon reflexes were 1-2+ in the upper extremities and 2+ in the lower extremities.  Romberg was with mild swing; tandem gait was impaired.  The diagnosis was moderate peripheral neuropathy due to diabetes mellitus, and bilateral CTS.

On June 2011 VA peripheral nerves examination, the Veteran reported a history of diabetes since 2005 that was under excellent control.  He noted that in 2006 he was seen by neurology for peripheral neuropathy and carpal tunnel syndrome, and was treated, but with minimum benefit.  He reported he "does not have significant pain and therefore does not complain much about it."  On physical examination bilateral peripheral nerve reflex was hypoactive for biceps and triceps; plantar reflex, bilaterally was mute.  Sensory examination of the upper extremities (median, ulnar, radial nerves) revealed decreased vibration at the distal interphalangeal joints, decreased pain/pinprick in the finger tips, and decreased light touch in the finger tips, bilaterally.  Sensory examination of the right and left lower extremities (saphenous, sural, peroneal, plantar nerves) revealed vibration sense absent at the toes and diminished at the ankles and knees.  There were decreased pain/pinprick "till mid-calf level[,]" decreased position sense at the toes, and decrease in light touch sensation to the mid-calf level.  On motor examination, the Veteran had active movement against full resistance with bilateral elbow, finger and hip flexion, elbow and hip extension, finger abduction, bilateral wrist, and knee flexion and extension, and thumb opposition.  Fine motor movements were intact in the hands.  He could not wiggle his toes.  His muscle tone was normal and there was no atrophy.  There was poor effort offered for motor strength testing.  Right wrist examination was limited by pain.  The diagnosis was peripheral neuropathy.  The Veteran reported that his usual occupation was construction-demolition expert.  The effects on occupational activities were decreased mobility, problems with lifting and carrying, difficulty reaching, and decreased strength in the lower extremity.  He noted that walking was difficult lately due to tan ankle fracture.  He did not perceive severe pain of the fracture due to the neuropathy.  He had been unemployed for the past 1 to 2 years.  He lost his job because the company laid him off.  

A December 2012 VA outpatient treatment report notes the Veteran was seen for a follow-up of chronic medical problems.  He reported a history of peripheral neuropathy secondary to diabetes mellitus.  On physical examination his extremities were 2+ pulses bilaterally, with distal neuropathy noted, and strength was grossly intact.  The assessment was peripheral neuropathy secondary to diabetes mellitus.

At the April 2014 hearing, the Veteran testified that the nerve feelings in his feet are worse since his last examination (2011).  He had more burning and tingling sensations.  He stated that he sustained fractures in his feet allegedly due to neuropathy.  He reported diminished strength in each foot and indicated he could not walk for prolonged periods as he had in the past.  He did not exercise or jog because he had inherent fear that the impact is going to cause him to have a reoccurrence of a fractured bone spur or a crack in his heel.  He stated that the neuropathy affects his ability to work, in that he cannot wear safety boots; for the past 3 years 90 percent of the time he has worn tennis shoes.  He was given a boot at the podiatry clinic, and it was suggested he get diabetic shoes.  Regarding the upper extremities, he testified that he does not have much grip in his hands or wrists.  He stated he wears "the glove" at night because he has a lot of numbness and tingling in his fingers (that is much more prevalent than when first diagnosed).  He stated he awakes at night with numbness from his mid forearm to his fingers, and that his "biggest pain" is from the thumb to the wrist in both hands.

On July 2014 VA neurological disorders examination, the Veteran's left upper extremity was noted to be the dominant one.  He reported upper and lower extremity symptoms of constant pain of moderate severity, and mild paresthesias and/or dysesthesias and numbness.  Upper and lower extremity strength was normal.  Deep tendon reflexes were normal for biceps, triceps, brachioradialis and knees; deep tendon reflexes were absent in the ankles.  Light touch/monofilament testing results were normal for the shoulder areas and inner/outer forearms, and knees/thighs.  There was decreased light touch in the right hand/fingers, the ankles, lower legs and feet/toes.  Position sense and vibration sensation for the upper extremities was normal, but decreased in the lower extremities.  There was no muscle atrophy.  He had sensory diabetic neuropathy in both hands.  Radial nerve (musculospiral nerve) was normal bilaterally.  There was moderate incomplete paralysis of the median nerve bilaterally.  The ulnar nerve was normal bilaterally.  Regarding lower extremities, the sciatic and femoral nerves were normal bilaterally.  There were no scars or other pertinent physical findings, complications, conditions, signs and or symptoms related to his neurologic disabilities.  The examiner opined that upper and lower peripheral neuropathy impacted on the Veteran's ability to work in that he worked as a consultant for a contractor and had difficulty walking and climbing steps.  He had fallen, sustaining a fracture.  The examiner opined that the Veteran has mild bilateral upper extremity sensory peripheral neuropathy and moderate bilateral lower extremity sensory peripheral neuropathy.  
Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Upper Extremities 

The Veteran's bilateral upper extremity peripheral neuropathy is now rated 10 percent under 38 C.F.R. § 4.124a, Code 8515 (for each extremity) prior to July 11, 2014, and 20 percent for the right upper extremity and 30 percent for the left from that date,.  Under Code  8515 (for median nerve paralysis), a 10 percent rating is warranted for mild incomplete paralysis of the nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis of the nerve of the nondominant extremity; a 30 percent rating is warranted when there is moderate incomplete paralysis of the nerve of the dominant extremity.  A 40 percent rating is warranted when there is severe incomplete paralysis of the nerve in the nondominant extremity; a 50 percent rating is warranted when there is severe incomplete paralysis of the dominant extremity nerve.  A 60 percent rating is warranted when there is complete paralysis of the nondominant extremity nerve, and a 70 percent rating is warranted when there is complete paralysis of the dominant extremity nerve.  38 C.F.R. §  4.124a.

Prior to July 11, 2014

To warrant the next higher (20 percent, right and 30 percent, left) ratings for upper extremity peripheral neuropathy prior to July 11, 2014, the evidence must show moderate incomplete paralysis of the median nerves.  Clinical findings noted prior to July 2014 are consistent with the 10 percent rating assigned, and do not warrant an increase.  For example, in February 2006 EMG testing was interpreted as normal, in November 2006 muscle strength in the extremities was essentially normal, and in December 2012 motor strength was noted to be intact.  Such findings do not reflect more than mild incomplete paralysis.  The 10 percent rating assigned is consistent with the disability picture presented.  Consequently, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for peripheral neuropathy of either upper extremity prior to July 11, 2014. 

The Veteran is competent to report his symptoms, including pain, tingling and numbness, and the Board finds him to be credible.  However, the impairment described in his own contemporaneous reports (in treatment/on examination) does not meet the schedular criteria a rating in excess of 10 percent for peripheral neuropathy of either upper extremity prior to July 11, 2014.  Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for peripheral neuropathy of either upper extremity prior to July 11, 2014.

From July 11, 2014

The Veteran was examined pursuant to the Board's remand on July 11, 2014, following which the 20 and 30 percent ratings were assigned for the right and left upper extremities, respectively.  To warrant increases in those ratings the evidence must show severe incomplete median nerve paralysis (for a 40 percent rating for the right upper extremity, and a 50 percent rating for the left [dominant] upper extremity).  The findings on July 2014 (which included no muscle atrophy) do not reflect more than moderate incomplete median nerve paralysis, and schedular ratings in excess of the 20 percent (right) and 30 percent (left) are not warranted. 

The Veteran is competent to report symptoms he experiences, to include pain, tingling and numbness, and the Board finds him credible in those accounts.  However, the symptoms described in his own accounts do not present a disability picture consistent with more than moderate incomplete paralysis.  Accordingly, the Board finds that the preponderance of the evidence is against increases in the ratings of 20 percent (right) and 30 percent (left) assigned for peripheral neuropathy of the upper extremities from July 11, 2014.

Lower Extremities

The Veteran's lower extremity peripheral neuropathy is each rated 20 percent under 38 C.F.R. § 4.124a, Code 8520 (for each extremity), throughout.  He alleges worsening warranting increases in those ratings.  Code 8520 provides for ratings for paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve.

To warrant the next higher (40 percent) rating the evidence must show moderately severe incomplete paralysis of the sciatic nerve.  Reports of complaints and findings in the course of examinations and treatment have included pain, numbness and tingling decreased position and vibration senses and more recently absent deep tendon reflexes (and in June 2011 an inability to wiggle toes).  They do not (at any time) reflect more than moderate incomplete paralysis of the sciatic nerve.  Knee function has not been affected, and (significantly) the sciatic nerves were considered normal by the July 2014 VA examiner.  Muscle atrophy (suggestive of disuse) was not found.   

The Board finds credible the Veteran's reports of symptoms he experiences, such as pain and numbness.  However, they do not present a disability picture of moderately severe incomplete paralysis, so as to warrant higher ratings.   The Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for peripheral neuropathy of either lower extremity.

The Board has considered whether referral of this case for consideration of an extraschedular rating is warranted.  See  38 C.F.R. § 3.321(b)(1).  However, the complaints reported and the findings noted do not identify any manifestations or impairment not encompassed by the schedular criteria for the ratings now assigned.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the schedular criteria are not inadequate and referral for extraschedular consideration is not indicated.  As the record shows that the Veteran is employed, the matter of entitlement to a total disability rating based on individual unemployability is not raised in the context of the instant claims for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

Ratings for right upper extremity peripheral neuropathy in excess of 10 percent prior to July 11, 2014 and/or in excess of 20 percent from that date are denied.

Ratings for left upper extremity peripheral neuropathy in excess of 10 percent prior to July 11, 2014 and/or in excess of 30 percent from that date are denied.

A rating in excess of 20 percent for right lower extremity peripheral neuropathy is denied.

A rating in excess of 20 percent for left lower extremity peripheral neuropathy is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


